Title: To George Washington from Colonel Lambert Cadwalader, 16 March 1777
From: Cadwalader, Lambert
To: Washington, George



Sir,
Philada March 16. 1777.

Having seen Coll Fitzgerald in Town some Weeks since, he promised to do me the Favor to forward my Letter to Genl Prescot to which I cannot as yet expect an Answer if he is not in New york or Jersey.
If he should not have left Rhode Island and an Answer should not arrive in a reasonable Time I shall be glad to be inform’d whether your Excellency will do me the Favor to send in an Officer of the same Rank (Lt Col.) in Exchange or an Equivalent in Officers of an inferior Rank? If this could be done I should think myself entirely discharg’d from the Obligation the World in general thinks me under to those from whom I recd my Liberty.
In a few Days I expect to have at least 100 Men from the 4th Battn, well cloathed and equippd, with the Army in Jersey—they are most of

them old Soldiers and I am in Hopes will do their Country essential Service.
There is a Capt. Doyle who has an independant Company of Pennsylva Riffle-Men which at present does Duty with Colo: Hands Regt—he is desirous of being annexd to my Battn as a light Company and requests me to write for Leave to join the 4th Battn—I shall be glad of your Excellencys Answer on this Head. My Father and Brother desire their Compts. Your most obedt Hble Servt

Lambt: Cadwalader

